Title: From George Washington to Frances Bassett Washington, 18 August 1793
From: Washington, George
To: Washington, Frances Bassett



My dear Fanny.
Philadelphia Augt 18th 1793.

I was unable this day wee[k—] a day I devote in part, to writing letters of private concernment—to acknowledge the receipt of your letter of the 7th instant.
As I shall always be sincerely disposed to give you my opinion upon any, and every point you may desire respecting the management

of your Estate, or the Children, it is my ⟨w⟩ish that you would never be backward in laying them before me. If I cannot instantly comply with your request, I may, nevertheless, do it in time.
The sentiments contained in my letter of the 10th of June were the best I could form under the view I had of your affairs, and recollection ⟨of⟩ the Will of the Testator. As it did not get to your hands before you had adopted measures for ⟨the⟩ disposal of the property in Berkeley, and ar⟨ran⟩gement of that in Fairfax, I do not see that better can be done than to allot the Negros in Fairfax in the manner proposed in your letter of the ⟨7⟩th instt. And with respect to the young fellow ⟨in Berkel⟩ey, who you say refused to be hired with the rest⟨, but⟩ who by the bye ought to have had no⟨thing to say in the case⟩, it is of no great moment now, ⟨whether⟩ he be added to those who are to remain ⟨in Fair⟩fax, or to chuse a Master in Berkeley. ⟨The five⟩ you have allotted to the former, besides ⟨the old⟩ woman & independant of him, will require the same kind of cropping as usual, to give them employment; and the same sort of Overseer as at present to look after them; whereas, upon the plan I suggested, a Man & boy with two plows under the direction of ⟨a⟩ Farmer ⟨(⟩who by agreement should be compelled to work as those under him do) I conceive the profit would have been greater, than with a larger number, managed as heretofore. But it is too late [(]at least for the ensuing year) to carry the latter plan into effect. It may be well therefore, if your present Overseer is indisposed to continue under these changes, to be enqui⟨ring⟩ in time for another; and by adding the ⟨fe⟩llow above you will have a better chance of getting a tolerable one; the force even with him, being too small to induce a man of character to engage; and too numerous ⟨to⟩ expect an Overlooker to labour in ⟨the mann⟩er one would do whose living depended upon it. In short, it is too large, or too small. too small to expect a good Ov⟨erse⟩er; and too large for the plan I had m⟨illegible⟩, &c which I had conceived would be better for the land, & more profitable to yourself.
 A Man & his wife just from England advertised themselves to work on Shares—He a complete farmer & she an excellent Dairy woman; but they were engaged before I ⟨sent to⟩ them. My love to Milly & the Children, & with the most Affectionate regard I remain Yr sincere friend

Go: Washington


P.S. You are welcome ⟨illegible⟩ any thing else ⟨illegible⟩ for the repairs proposed.
